DETAILED ACTION
	Applicants response and amendments (filed on 12/14/21) to the office action dated 09/14/21 are entered and considered. Claims 1-2 and 5-7 are newly amended. Claim 8 has been canceled. 
Claims 1-2 and 5-7 are currently under consideration on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/21 has been entered.
 
Response to Amendment
The rejection of claim 8 under 35 U.S.C. 112(d) is moot as the claim has been canceled. The rejections of claims 1-2 and 5-8 under 35 U.S.C. 102 and 35 U.S.C 103 have been withdrawn due to the amendment to independent claim one, which replaced composed of language (which was interpreted as an open group) with consisting of language. The use of “consisting of” language excludes any element, step, or ingredient not specified in the claim. As the medium utilized by the prior art of record, Terunuma et al, contained additional components such as inorganic salts, physiological buffers, and/or human serum/plasma the rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a NEW MATTER rejection.
Claim 1 has been amended to recite that the ex vivo expansion method for cord blood natural killer cells is carried out in a lymphocyte culturing medium consisting of vitamins, amino acids, trace elements, lipid composition, and injection grade human albumin. The use of “consisting of” language introduces new matter because the specification does not contemplate or disclose a lymphocyte culturing medium that is limited to (i.e. consists of) the recited components. In fact, the word consist or consisting does not appear in the specification at all. Additionally, applicants’ response dated 12/14/2021 did not indicate where in the specification or the claims as originally filed there is support for a method for the ex vivo expansion of cord blood natural killer cells comprising the culture of cord blood NK cells in a lymphocyte culture medium consisting of vitamins, amino acids, trace elements, lipid composition, and injection grade human albumin. The specification as filed must provide written description support for any claimed invention. 

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It should be noted that if applicants were to amend independent claim 1 to remove consisting of language and replace it with comprising language (or its equivalent) that the previous art rejections of record would still apply. 

Conclusion
Status of the claims
Claims 1-2 and 5-7 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635